DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as obvious over Yoon et al. (US 2015/0080552) in view of Omote et al. (US 2019/0194066).
As to claims 1 and 14, Yoon et al. discloses a protective device for a mobile terminal (i.e., electronic device).  See the title.  The device includes a glass window (102) encased in a protective structure (i.e., housing) (104).  See Figure 3, and paragraphs [0043]-[0048].  The embodiment shown in Figure 3 of Yoon et al. has the corresponding structure of instant claims 1 and 14 as shown below:


    PNG
    media_image1.png
    480
    1013
    media_image1.png
    Greyscale









Yoon et al. discloses that the window may be coated with an inorganic material (paragraph [0046]) but fails to expressly state that the “coating layer is disposed to surround at least the third surface of the window.”
Omote et al. discloses a casing (9) for an electronic device including a cover glass (1) (i.e., window) and a plate (80) (i.e., housing).  See the title, figure 10 and paragraph [0025].  The cover glass of Omote et al. has an inorganic coating (6) that covers the front surface (i.e., first surface), back surface (second surface) and the end surface (i.e., third surface).  See Figure 9J, and paragraph [0044].  The inorganic coating fills in chips in the glass and thereby reduces the chances of cracking from the chip.  See paragraph [0024].
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the window of Yoon et al. with an inorganic coating as in Omote et al. that covers the front, back and side surfaces as in Figure 9J because the resultant window would be less likely to crack from a chip.
The combined teachings of Yoon et al. and Omote et al. as described above results in an article that renders obvious the structure of instant claims 1-5, 10, 11, 13 and 14.
Neither Yoon et al. nor Omote et al. describe the inorganic coating as a “tempered” coating.  However, the term “tempered” describes how coating was made and is therefore a product-by-process limitation.   For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps do not imply any discernable structure.  The specification fails to describe a tempering step or any structure associated therewith.
As to claim 12, Yoon et al. teaches that the glass is tempered glass, i.e., heat treated tempered.  See paragraph [0047].

Claims 6-9 and 15 are rejected under 35 U.S.C. 103 as obvious over Yoon et al. (US 2015/0080552) in view of Omote et al. (US 2019/0194066) as applied to claims 1 and 14 above, and further in view of Fujii (WO 2017/0263318).
This rejection is over WO 2017/0263318 because the reference has an earlier publication date; however, the English language equivalent, US 2018/0162771, will be cited below. 
Yoon et al. and Omote render obvious claims 1 and 13 for the reasons recited above.  Yoon et al. and Omote et al. teach an oxide coating applied to the cover glass (corresponding to the claimed tempered coating layer) but fail to teach a “contamination preventing coating.”
Fujii teaches a coating for glass plate that is employed in electronic devices.  See paragraphs [0002]-[0003].  The coating layers include an adhesive layer (6) formed of a silicon oxide (an inorganic oxide) and an antifouling (i.e., contamination preventing) layer (7) applied to the inorganic oxide.  See Figure 1 and paragraphs [0025]-[0026].  The coating structure provides excellent antifouling properties and high strength.  See paragraph [0009].
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the antifouling coating layer (7) onto the inorganic oxide layer suggested by the combination of Yoon et al. and Omote et al. because coating structure provides excellent antifouling properties and high strength.
The combined teachings of Yoon et al. Omote et al. and Fujji meet the limitations of instant claims 5-9 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784